                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

    DEINA CAPITANI,                              )
                                                 )
            Plaintiff,                           )
                                                 )
    v.                                           )   NO. 3:19-cv-00120
                                                 )
    WORLD OF MINIATURE BEARS,                    )
    INC., et al.,                                )
                                                 )
            Defendants.                          )

                                            ORDER

           Dina Capitani brought this copyright infringement action against World of Miniature

Bears, Inc. (“WMB”) and MiniBears Gems & Gifts, Inc. (collectively, “Defendants”) alleging that

Defendants sell products that illegally infringe on her registered dog illustrations. On November

20, 2019, the Magistrate Judge granted the parties’ Joint Motion to Extend Deadlines (Doc. No.

25) in the Initial Case Management Order to allow, among other things, written discovery to be

completed by January 15, 2020, and all party and fact witness depositions to be completed by

February 28, 2020. 1 (See Doc. No. 26.) Two weeks later, and before the parties had completed

written discovery or taken any depositions, WMB filed the instant Motion for Summary Judgment

Regarding Copyright Infringement (Doc. No. 30), which has been fully briefed by the parties (see

Doc. Nos. 31–34, 36–37, 39–40). In response, Capitani argues that the Court should deny or defer

the motion for summary judgment because she did not have an adequate opportunity to conduct

discovery before her response deadline. (Doc. No. 36 at 11.)




1
 The deadline to complete party and fact witness depositions was further extended to March 13,
2020. (See Doc. Nos. 43, 47.)


         Case 3:19-cv-00120 Document 49 Filed 04/17/20 Page 1 of 3 PageID #: 298
          Pursuant to Federal Rule of Civil Procedure 56, motions for summary judgment are usually

based on the results of discovery – i.e., “depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(a). Although Rule

56(b) allows a party to file for summary judgment “at any time,” “[t]he general rule is that

summary judgment is improper if the non-movant is not afforded a sufficient opportunity for

discovery.” Vance v. United States, 90 F.3d 1145, 1149 (6th Cir. 1996); Ball v. Union Carbide

Corp., 385 F.3d 713, 719 (6th Cir. 2004) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

257 (1986) (“It is well-established that the plaintiff must receive ‘a full opportunity to conduct

discovery’ to be able to successfully defeat a motion for summary judgment.”)). Rule 56(d) thus

authorizes a court to “(1) defer considering [a summary judgment] motion or deny it; (2) allow

time to obtain affidavits or declarations or to take discovery; or (3) issue any other appropriate

order” upon a nonmovant’s showing that “it cannot present facts essential to justify its opposition.”

Fed. R. Civ. P. 56(d). Although non-movants are normally obligated to inform the Court of their

discovery needs by filing an affidavit under Federal Rule of Civil Procedure 56(d), such formal

procedures “may not be required ‘when a party has clearly explained its need for more discovery

. . . prior to or contemporaneously with the motion for summary judgment.’” Unan v. Lyon, 853

F.3d 279, 292 (6th Cir. 2017) (quoting United States v. Rohner, 634 F. App’x 495, 504 (6th Cir.

2015)).

          Guided by these rules, the Court finds that WMB’s Motion for Summary Judgment was

premature. Capitani should have been afforded a full opportunity to obtain discovery and depose

witnesses before being forced to respond to a summary judgment motion. Because Capitani’s

response to the motion for summary judgment, including the attached Declaration of Autumn L.



                                                 2

    Case 3:19-cv-00120 Document 49 Filed 04/17/20 Page 2 of 3 PageID #: 299
Gentry (Doc. No. 36-1), satisfactorily apprises the Court of her discovery needs, the Court finds

that the more appropriate procedure is to defer summary judgment until after the parties have had

a full opportunity to conduct discovery in this case. See Moore v. Shelby Cty., Ky., 718 F. App’x

315, 319 (6th Cir. 2017) (reversing grant of summary judgment as premature and observing that

“[c]ommon sense dictates that before a district court tests a party’s evidence, the party should have

the opportunity to develop and discover evidence”).

       Accordingly, WMB’s Motion for Summary Judgment Regarding Copyright Infringement

(Doc. No. 30) is DENIED WITHOUT PREJUDICE to it being refiled now that the parties have

had an adequate opportunity to conduct discovery. The dispositive motion deadline of April 22,

2020 remains in place, and this matter remains referred to the Magistrate Judge for ongoing case

management.

       IT IS SO ORDERED.



                                                      ____________________________________
                                                      WAVERLY D. CRENSHAW, JR.
                                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                 3

    Case 3:19-cv-00120 Document 49 Filed 04/17/20 Page 3 of 3 PageID #: 300
